1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7
                                WESTERN DISTRICT OF WASHINGTON
8

9                                         )
     VIRGIL C. SHADE,                     )
10                                        ) Case No.: 2:15-cv-01180-MJP
                     Plaintiff,           )
11                                        ) ORDER
            vs.                           )
12                                        )
                                          )
13   NANCY BERRYHILL, Acting Commissioner )
                                          )
     of Social Security Administration
14

15                  Defendant
16

17          THIS MATTER having come on regularly before the undersigned upon Plaintiff’s Motion
18   for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), it is hereby
19          ORDERED that Plaintiff’s attorney, Victoria B. Chhagan, be awarded $3,000.00. pursuant
20   to 42 U.S.C. § 406(b). This amount represents the net amount of Plaintiff’s back benefits after
21   attorney fees for work at the administrative level and fees awarded pursuant to the Equal Access
22   to Justice Act (EAJA) have been deducted. The fees in this case should be sent to Attorney
23   Victoria B. Chhagan, Douglas, Drachler, McKee and Gilbrough at 1904 Third Ave., Suite 1030,
24   Seattle WA, 98101.
25
1           DATED this __1st__ day of October, 2019.

2

3

4
                                              A
                                              Marsha J. Pechman
5                                             United States Senior District Judge

6

7

8    Presented by:
9
     S/VICTORIA B. CHHAGAN
10
     VICTORIA B. CHHAGAN, WSBA # 35077
11   Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25
